UNITED STATES DISTRIC T COURT
SOUTHE RN DISTRIC T OF NEW YORK
-------------------------------------------------------------- X

CLAUDI NNE FELICIA NO,
                                                                   OPINION AND ORDER
                                       Plaintiff,                  GRANTING MOTION TO
            -against-                                              CERTIFY CLASS

CORELO GIC RENTAL PROPER TY                                        17 Civ. 5507 (AKH)
SOLUTIO NS, LLC,
                                                                       USDC SD~Y                     .   1
                                       Defendant.
                                                                       DOCUMENT                  1
                                                                                                 I
-------------------------------------------------------------- X       ELECTRONICALLY FILED 1
                                                                       DOC#: _ _ _ _-=-::-::- --
                                                                       DATE FILED:      1/J.q/fl
ALVIN K. HELLER STEIN, U.S.D.J.:

                This case is about alleged inaccuracies in tenant data registries. Plaintiff

Claudinn e Feliciano ("plaintif f' or "Felician o"), on behalf of herself and others similarly

situated, filed suit against defendant CoreLogic Rental Property Solutions, LLC ("CoreLo gic" or

"defenda nt"), alleging violations of the Fair Credit Reporting Act ("FCRA" ), 15 U.S.C. § 1681

et seq., and under the New York Fair Credit Reporting Act ("NYFCR A"), General Business Law

("GBL"), Art. 25, § 380 et seq. Plaintiff alleges that defendant has failed to insure the accuracy

of bulk tenant data before selling the data and the resulting reports to prospective landlords, who

rely on them to assess and screen potential tenants. Plaintiff alleges that, because of delays and

deficient practices in collecting and updating the status of New York Housing Court ("Housing

Court") records reported to landlords, defendant has inaccurately reported that housing suits

against tenants were ongoing, when in fact the suits had been favorably resolved in favor of the

tenant. Plaintiff seeks statutory and punitive damages, in addition to attorneys ' fees.
               Plaintiff moves for class certification of a class defined as all persons who within

two years prior to the commencement of this action (1) were the subject of a credit report

prepared by CoreLogic; (2) prior to the issuance of the credit report, were a party in a Housing

Court proceeding filed in a New York State court, which had a disposition of dismissed,

discontinued or withdrawn; and (3) the CoreLogic credit report referenced the Housing Court

proceeding but failed to include such disposition. For the reasons discussed below, I grant

plaintiffs motion to certify the class.



                                           Background

                Plaintiff is a New York resident. Defendant is a Delaware corporation with a

principal place of business in Maryland. Defendant regularly conducts business in New York.

The complaint alleges that CoreLogic operates as a credit reporting agency within the meaning

of the statutes, and that it profits by selling credit reports to landlords. First Amended Complaint

("Compl."), ECF 10, ~ 17.



                1.      Allegations Applicable to the Class at Large

                One source of defendant' s data is purchased electronic records from the New

York State Office of Court Administration ("OCA"), corresponding to Housing Court

proceedings, including eviction proceedings based on non-payment of rent and holdovers

following termination of tenancy. Compl. ,i 2. Defendants describe the collection as a manual

process, in which records are individually obtained by CoreLogic researchers and then updated

 for six months following collection. Defendant's Memorandum of Law in Opposition to Motion

 for Class Certification ("Opp."), ECF 54, at 5.


                                                   2
                 Because of the volume of court records and the technological limitations of public

access computers, defendant allegedly struggled to maintain current records. The number of

monthly Housing Court cases filed reached as high as 8,275. Opp. at 5. Several factors

allegedly compromised the data collection process, including limited numbers of terminals,

competition for access with other terminal users, terminal service outages, general unavailability

of paper records, and delayed access to offsite paper record storage. Deloatche Deel., ECF 55,

,r,r 13-14.   CoreLogic admits that its "field researchers were often unable to stay current with

respect to collection of newly-filed New York housing court actions." Opp. at 6.

                  In June 2017, CoreLogic began using nationwide housing court data supplied by

non-party LexisNexis Risk Data Management, Inc. ("LexisNexis"). Opp. at 11; Ernst Deel.,

ECF 56, ,r 6. LexisNexis collected data using a different set of protocols, but the distinctions in

protocols are minor. Opp. at 12-13.

                  CoreLogic adopted a protocol requiring its employees to retrieve any updates to

cases that were filed within the past six months. After six months, CoreLogic assumed that the

case had been abandoned by the parties, but nevertheless designated the status as "Case Filed."

Opp. at 10. 1

                  CoreLogic uses collected data to generate reports for landlords on prospective

tenants, providing two separate three-digit scores based on secret, proprietary algorithms. Br. at

15. The first score, referred to as the "CrimSafe Decision," is based on the applicant's criminal

record. The second score, known as "ScorePlus" or "Score Decision," is based on the




1
  Defendant's explanation of this issue is not consistent with its other stated positions. If the case is presumed to be
abandoned, then a "case filed" designation is misleading, and it does not accurately describe CoreLogic's best
assessment of the cases' probable disposition, as reflected in its updating policy. If, on the other hand, the cases are
still pending-with the potential to reflect adversely on a tenant's risk to a prospective landlord-furthe r updates
would be indicated.
                                                          3
applicant's data from Experian (a credit reporting agency), collections agencies, Housing Court

filings, and Teletrack, a proprietary CoreLogic product. CoreLogic represents that ScorePlus

allows prospective landlords to assess the riskiness of a potential tenant and the likelihood that

the tenant will miss monthly rental payments, cause damage, or be unable to renew the lease.

               The complaint alleges that CoreLogic fails, as a matter of routine policy and

practice, to update previously filed records upon the receipt of information relating to

dispositions of cases. Compl.    ~   26. Accordingly, plaintiff alleges that many Housing Court

proceedings are improperly reported as active (with a designation of "Case Filed") even after the

proceedings have been dismissed, discontinued, withdrawn, or otherwise resolved favorably to

the tenant. Compl.   ~   26. CoreLogic has allegedly reported 4,229 individuals who had been the

subject of a New York Housing Court proceeding, in which the disposition was inaccurately

described as "Case Filed." Plaintiff alleges that these violations and others were willful, within

the meaning of the statute.

               The complaint adopts the following definition for the class:

               All persons who within two years prior to the commencement of this
               action ( 1) were the subject of a credit report prepared by CoreLogic; (2)
               prior to the issuance of the credit report, were a party in a Housing Court
               Proceeding filed in a New York State court, which had a disposition of
               dismissed, discontinued or withdrawn; and (3) the CoreLogic credit
               report referenced the Housing Court Proceeding but failed to include
               such disposition.


Compl. ~ 11. Plaintiff estimates that, based on initial discovery, at least 2,600 potential class

members match this definition. Br. at 3. These individuals, contained in a list, constitute the

proposed class.




                                                   4
               2.        Allegations Specific to the Proposed Lead Plaintiff

               Feliciano alleges that on September 25, 2014, her landlord began a summary non-

payment proceeding against her in New York City Housing Court, alleging unpaid rent and legal

fees. Comp1.   ~   31. On October 7, 2014, plaintiff alleges that her landlord, recognizing that the

alleged rent had previously been paid, unilaterally filed a notice of discontinuance, terminating

the proceeding. Compl.      ~   32. Later, in July 2015, Feliciano applied for an apartment in the

Hunters Point Common housing development, but her application was denied. Compl.                  ~~   35, 44.

In connection with her application, CoreLogic provided a report of plaintiff to Hunters Point,

which reported the 2014 Housing Court suit against her but incorrectly reported the disposition

as "Case Filed," when in fact the case had been discontinued. Compl.           ~~   35-43. Plaintiff alleges

that she received a letter from Hunters Point advising plaintiff that the basis of the denial was

information contained in the CoreLogic report. Compl.          ~   44. Feliciano's report also contained

other adverse information, which negatively affected her credit score. St. George Deel., Ex. F,

ECF 58-3, at CLF 90-91. Feliciano alleges that she similarly applied to, and was rejected by, an

apartment development in Rego Park, Queens, based on her CoreLogic tenant report. Br. at 13-

14. Because plaintiff was unable to rent an apartment in New York City, she returned to live

with her parents in Valley Cottage, New York, and incurred additional costs.

                   Defendant represents that Feliciano's case information was manually collected by

an individual researcher at a public access terminal on June 29, 2015, after the case had already

been discontinued. DeLoatche Deel.         ~   15. The researcher recorded the status of the case as

"Case Filed," and the entry was never updated. DeLoatche Deel.~ 15.

                   More generally, the complaint alleges that CoreLogic's failure to reflect the actual

and accurate status of thousands of Housing Court cases in the consumer reports to CoreLogic's


                                                       5
subscribers has injured the class members who were the subject of these inaccurate reports.

Compl.   ~   27. Based on CoreLogic's inaccurate reports, the complaint alleges that class members

are entitled to statutory damages. Compl. ~ 50.



                                                 Discussion

         A.       Legal Standard

                  1. Class Certification

                  The class action is "an exception to the usual rule that litigation is conducted by
                                                                                         U.S.
and on behalf of the individual named parties only." Wal-Mart Stores, Inc. v. Dukes, 564
                                                                                           is
338, 348 (2011) (quoting Califano v. Yamasaki, 442 U.S. 682, 700-01 (1979)). "Class relief
                                                                                           when
'peculiarly appropriate' when the 'issues involved are common to the class as a whole' and
                                                                                            and
they 'turn on questions of law applicable in the same manner to each member of the class,"'

such a device "saves the resources of both the courts and the parties by permitting an issue
                                                                                          Rule
potentially affecting every [class member] to be litigated in an economical fashion under

 23." Gen. Tel. Co. ofSw. v. Falcon, 457 U.S. 147, 155 (1982) (quoting Califano v.
                                                                                       may
 Yamasaki, 442 U.S. at 700-701). Fed. R. Civ. P. 23(a) provides that members ofa class

 bring a suit as a class action, if:

                   (1) the class is so numerous that joinder of all members is impracticable;
                   (2) there are questions of law or fact common to the class; (3) the claims
                   or defenses of the representative parties are typical of the claims or
                   defenses of the class; and (4) the representative parties will fairly and
                   adequately protect the interests of the class.


                                                                                         the
 "A party seeking class certification must affirmatively demonstrate his compliance with

 Rule-th at is, he must be prepared to prove that there are in fact sufficiently numerous parties,

 common questions oflaw or fact, etc." Wal-Mart Stores, Inc. v. Dukes, 564 U.S. at 350.

                                                       6
               Plaintiff seeks certification of the class pursuant to Rule 23 (b )(3 ), which is

satisfied when "the court finds that the questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy." Fed.

R. Civ. P. 23(b)(3). See also Pub. Employees' Ret. Sys. of Mississippi v. Merrill Lynch & Co.,

277 F.R.D. 97, 104 (S.D.N.Y. 2011). Pertinent issues to this determination include:

               (A) the class members' interests in individually controlling the
               prosecution or defense of separate actions;
               (B) the extent and nature of any litigation concerning the controversy
               already begun by or against class members;
               (C) the desirability or undesirability of concentrating the litigation of the
               claims in the particular forum; and
               (D) the likely difficulties in managing a class action.


Fed. R. Civ. P. 23(b)(3).

                Class actions require courts to perform a "rigorous analysis" before certification.

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. at 348, 351. The Second Circuit has taught, in the

context of class certification:

                1) a district judge may certify a class only after making determinations
                that each of the Rule 23 requirements has been met; (2) such
                determinations can be made only if the judge resolves factual disputes
                relevant to each Rule 23 requirement and finds that whatever underlying
                facts are relevant to a particular Rule 23 requirement have been
                established and is persuaded to rule, based on the relevant facts and the
                applicable legal standard, that the requirement is met; (3) the obligation
                to make such determinations is not lessened by overlap between a Rule
                23 requirement and a merits issue, even a merits issue that is identical
                with a Rule 23 requirement; ( 4) in making such determinations, a district
                judge should not assess any aspect of the merits unrelated to a Rule 23
                requirement; and (5) a district judge has ample discretion to circumscribe
                both the extent of discovery concerning Rule 23 requirements and the
                extent of a hearing to determine whether such requirements are met in
                order to assure that a class certification motion does not become a pretext
                for a partial trial of the merits.




                                                    7
                                                                                             "must
In re Initial Pub. Offerings Sec. Litig., 471 F.3d 24, 41 (2d Cir. 2006). The district court
                                                                                           Rule
receive enough evidence, by affidavits, documents, or testimony, to be satisfied that each
                                                                                              e
23 requirem ent has been met." Id. "A district judge is to assess all of the relevant evidenc
                                                                                         has
admitted at the class certification stage and determine whether each Rule 23 requirement
                                                                                       site for
been met, just as the judge would resolve a dispute about any other threshold prerequi

continuing a lawsuit. " Id.



                2.      Substantive Law

                "Congre ss enacted FCRA in 1970 to ensure fair and accurate credit reporting,

promote efficiency in the banking system, and protect consum er privacy. " Wenning v.
                                                                                      On-Site

Manager, Inc., No. 14-cv-9693 (PAE), 2016 WL 3538379, at *8 (S.D.N.Y. June 22, 2016)

(quoting Safeco Ins. Co. ofAm. v. Burr, 551 U.S. 47, 52 (2007)). "FCRA provides a private
                                                                                         duty
right of action against businesses that use consum er reports but fail to comply" with a
                                                                                   WL
 imposed by the Act. Wilson v. Corelogic SafeRent, LLC, No. 14-cv-2477 (JPO), 2017
                                                                                       U.S. at
 4357568, at *3 (S.D.N.Y. Sept. 29, 2017) (quoting Safeco Ins. Co. of Am. v. Burr, 551
                                                                                      a
 52). The FCRA creates a duty that "[w]hen ever a consum er reporting agency prepares
                                                                                              of
 consum er report it shall follow reasonable procedu res to assure maximu m possible accuracy
                                                                                        1681e(b).
 the informa tion concerning the individual about whom the report relates." 15 U.S.C. §

                The statute provides for the following damages:

                 Any person who willfully fails to comply with any requirement imposed
                 under this subchapter with respect to any consumer is liable to that
                 consumer in an amount equal to the sum of-
                     (1 )(A) any actual damages sustained by the consumer as a result of
                    the failure or damages of not less than $100 and not more than
                     $1,000; or
                     (B) in the case of liability of a natural person for obtaining a
                     consumer report under false pretenses or knowingly without a


                                                   8
                  permissible purpose, actual damages sustained by the consumer as a
                  result of the failure or $1,000, whichever is greater;
                  (2) such amount of punitive damages as the court may allow; and
                  (3) in the case of any successful action to enforce any liability under
                  this section, the costs of the action together with reasonable
                  attorney's fees as determined by the court.


15 U.S.C. § 168ln( a).

               "[T]he elements of a willfulness claim are (1) inaccuracy and (2) a failure to

follow reasonable procedures that is (3) knowin g or reckless." Wenning v.
                                                                           On-Site Manager,

                                                                               s and causation
Inc., 2016 WL 3538379, at *8. "[U]nli ke with negligence claims, actual damage
                                                                             contex t means
are not elements of a willfulness claim." Id. at *23. "Willfu l" in the FCRA
                                                                              51 U. S at 57; see also
"reckle ss disregard of statutory duty." Safeco Ins. Co. ofAmerica v. Burr, 5
                                                                           "FCRA does not
Jones v. Halstead Mgmt. Co., LLC, 81 F. Supp. 3d 324,33 3 (S.D.N.Y. 2015).
                                                                                      ate
provide for strict liability for a CRA [credit reporting agency] that reports inaccur
                                                                                    ble procedures
information"; liability does not attach unless "the agency failed to follow reasona
                                                                               g Whelan v.
in generating the inaccurate report." Wenning, 2016 WL 3538379, at *16 (quotin
                                                                            (quotation
Trans Union Credit Reporting Agency, 862 F. Supp. 824, 829 (E.D.N.Y. 1994))
                                                                           8, at *3.
marks omitted); see also Wilson v. Corelogic SafeRent, LLC, 2017 WL 435756

                Section 380-j(a) of the New York General Business Law provides:

                (a) No consumer reporting agency shall report or maintain in the file on a
                consumer, information:

                (3) which it has reason to know is inaccurate.


                                                                                                ng
                Section 380-j(e) of the General Business Law provides that "[c]ons umer reporti

                                                                            possible accuracy of
 agencies shall mainta in reasonable procedures designed to assure maxim um
                                                                             Section 380-k of the
 the information concer ning the individual about whom the report relates. "
                                                                            shall mainta in
 General Business Law provides that "[ e]very consum er or reporting agency

                                                    9
                                                                                          ... of
reasonable procedures designed to avoid violations of sections ... three hundred eighty-j

this article .... "



        B.       Application

                 1. Standing

                 As a preliminary matter, defendant challenges class members' standing to assert

their claims. "To establish injury in fact, a plaintiff must show that he or she suffered "an

invasion of a legally protected interest" that is 'concrete and particularized' and 'actual or

imminent, not conjectural or hypothetical."' Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548
                                                                                          which
(2016). Feliciano's rental application was denied on the basis of her ScorePlus Score, of

her inaccurate Housing Court case disposition status was a contributing factor. I hold that
                                                                                           claims.
Feliciano has suffered a concrete and particularized injury and has standing to assert her

                  The remaining members of the proposed class also have standing. Plaintiffs
                                                                                          Court
 allege that the practices of CoreLogic in inaccurately aggregating and reporting Housing
                                                                                          because
 dispositions created a "risk of real harm," and that individuals would be denied housing

 of inaccurate reports. Spokeo, Inc. v. Robins, 136 S. Ct. at 1549.



                  2.     Personal Jurisdiction

                  Defendant argues that the Court lacks personal jurisdiction over certain out-of-

 state class members. Opp. at 35. The argument is irrelevant. Jurisdiction is based on the
                                                                                          of this
 collection of data in New York state courts, wherever the class member resides. In light
                                                                                             of
 connection to the forwn, defendant's citation to Bristol-Myers Squibb Co. v. Superior Court

 California, San Francisco Cty., 137 S. Ct. 1773, 1775 (2017), is inapplicable.


                                                   10
              3.        Numerosity
                                                                class members     is sufficiently
               Certification is appropriate when "the number of
                                                 litigation needlessly com   plicated and
large so thatj oind er of all members would make
                                               163 (S.D.N.Y.2002). In this Circuit,
inefficient." Banyai v. Mazur, 205 F.R.D. 160,
                                                    ," Consol. Rail Corp. v. Hyde Park, 47 F.3d
"numerosity is presumed at a level of 40 members
                                                ination of practicability depends on all the
473, 483 (2d Cir. 1995), although the "[d]eterm
                                                  numbers." Pub. Emp loye es' Ret. Sys. of
circumstances surrounding the case, not on mere
                                               at 104 (quoting Robidoux v. Celani, 987 F.2d
Mississippi v. Merrill Lynch & Co., 277 F.R.D.
                                                   est numerosity, and the proposed class
931, 936 (2d Cir. 1993)). CoreLogic does not cont

 satisfies the numerosity requirement.



                4.        Commonality
                                                                   the action must raise "questions
                   The second requirement under Rule 23(a) is that

                                                   P. 23(a)(2). "Eve n a single com mon question
 of law or fact common to the class." Fed. R. Civ.
                                                  ality requirement." Pub. Emp loye es' Ret. Sys. of
 of law or fact may suffice to satisfy the common
                                                at 105 (citing Mar isol A. by Forbes v.
 Mississippi v. Merrill Lynch & Co., 277 F.R.D.

  Giuliani, 126 F.3d 372, 376 (2d Cir.1997)).
                                                                     . See Br. at 19. These include
                   This case presents a number of common questions
                                                      of publishing inaccurate Housing Court
  whether defendant maintained a uniform practice
                                                     rting violates the FCRA and NYFCRA;
  disposition statuses; whether such inaccurate repo
                                                   es to ensure the accuracy of its records; whether
  whether defendant followed reasonable procedur




                                                    11
 the alleged conduct was willful; the appropriate amount of statutory damages; and the possible

 award of punitive damages.

                 Defendant argues that a number of individual issues preclude class certification.

 See Opp. at 27-28. These include 1) variations in the timing of data; 2) number of updates or

 audits to the file; 3) case-specific barriers to information updates, such as loss of terminal access;

 and 4) variations in procedures adopted by different data collectors and vendors, including

 CoreLogic, LexisNexis, and LexisNexis' subcontractor NYE. All of these information resources

ultimately derived from the same New York Housing Court sources. These issues ultimately
                                                              '
address a single, uniform inquiry: whether defendant's information collection procedures were

sufficient and reasonable. See Sautter v. Equifax Info. Servs., LLC, 307 F.R.D. 183,203 (E.D.

Va. 2015) (in a§ 1681e(b) case, finding commonality requirement met despite "various

collection methods" because "[ eJach procedure is common across the class and capable of

classwide resolution based on jury findings.").

                The commonality requirement is satisfied by the proposed class.



                5.      Typicality

                The third prerequisite to a class action, known as typicality, is that "the claims or

defenses of the representative parties are typical of the claims or defenses of the class." Fed. R.

Civ. P. 23(a). "The third and fourth requirements of Rule 23(a) tend to merge with the

commonality requirement, as all three 'serve as guideposts for determining whether under the

particular circumstances maintenance of a class action is economical and whether the named

plaintiffs claim and the class claims are so interrelated that the interests of the class members

will be fairly and adequately protected in their absence."' Pub. Employees ' Ret. Sys. of


                                                  12
Mississippi v. Merrill Lynch & Co., 277 F.R.D. at 106 (quoting Gen. Tel. Co. of the Southwest v.

Falcon, 457 U.S. at 158 n.13).

               The fact that records of plaintiff were derived solely from records collected by

CoreLogic, and not as a result of data acquired by LexisNexis, does not distinguish her from

prospective class members whose data derived from alternative sources. Opp. at 33. Feliciano's

claims are typical of the class and arise out of the same allegations and claims. There are no

individualized claims or defenses.

               The proposed class meets the requirements of typicality.



               6.      Adequacy

               The last prerequisite to a class action is whether the representative parties "will

fairly and adequately protect the interests of the class," known as the adequacy requirement. Fed.

R. Civ. P. 23(a). "That determination requires a two pronged inquiry: (1) class counsel must be

'qualified, experienced, and generally able to conduct the litigation; and (2) class members must

not have antagonistic interests to one another." Banyai v. Mazur, 205 F.R.D. 160, 164 (S.D.N.Y.

2002) (quoting In re Drexel Burnham Lambert Grp., Inc., 960 F.2d 285,291 (2d Cir. 1992)).

               Feliciano has actively participated in the litigation up to the present time. There is

no indication that she possesses any interests adverse to the class. Plaintiffs counsel is

experienced in the relevant law and in conducting class actions. Lesser Deel., ECF 36-1, ,i,i 4-8;

Ex. 27, ECF 36-29. Feliciano and her counsel are adequate class representatives.




                                                 13
              7.      Rule 23(b)(3)

                      a.        Predominance

               The "predominance inquiry tests whether proposed classes are sufficiently

cohesive to warrant adjudication by representation." Tyson Foods, Inc. v. Bouaphakeo, 136 S.

Ct. 1036, 1045, (2016). "The predominance inquiry 'asks whether the common, aggregation-

enabling, issues in the case are more prevalent or important than the non-common, aggregation-

defeating, individual issues."' Id. (quoting 2 W. Rubenstein, Newberg on Class Actions§ 4:49,

at 195-96 (5th ed. 2012)).

               With the class, common issues predominate individual issues. The allegations as

to CoreLogic's collection, updating, and reporting of case information are common to all

members of the class. Because the class seeks statutory damages, there is no requirement for

individual class members to demonstrate actual harm or for determination of damages. A

finding of predominance is consistent with other FRCA cases. See, e.g., Sautter v. Equifax Info.

Servs., LLC, 307 F.R.D. at 214.

               Defendant argues that individual issues-es pecially the accuracy of the individual

reports and the willfulness of CoreLog ic-predo minate. "[W]hether a report is accurate may

involve an individualized inquiry." Gomez v. Kroll Factual Data, Inc., No. 13-CV-0445-WJM-

KMT, 2014 WL 1456530, at *3 (D. Colo. Apr. 14, 2014) (quoting Owner-Operator Indep.

Drivers Ass 'n v. USIS Commercial Servs., Inc., 537 F.3d 1184, 1194 (10th Cir. 2008)). Here,

 defendant takes the position that the accuracy, timing, and technique used to acquire Housing

 Court data of each class member would require individualized class determinations. Moreover,

 it argues that its methods have varied over time, creating an individualized question of

 reasonableness in each case.


                                                 14
                                                                                        s'
               Defen dant's arguments are not persuasive. To the extent that the report
                                                                        rd issues apparent on the
accuracy entails differentiated determinations, these are straightforwa
                                                                   ant would seek to
basis of documentary evidence. Moreover, to the extent that defend
                                                                          ss of CoreLogic and its
preemptively litigate any and all possible defenses, and the reasonablene
                                                                      not suited to the class
partners' information aggregation procedures, these are merits issues

certification inquiry.

                Comm on issues predominate within the proposed class.



                         b.     Superiority
                                                                                         s and
                "The superiority requirement asks courts to balance, in terms of fairnes
                                                                          available methods of
efficiency, the advantages of a class action against those of alternative
                                                                       F.R.D. 332, 351
adjudication." In re Facebook, Inc., ]PO Sec. & Derivative Litig., 312
                                                                    76, 91 (S.D.N.Y. 2007));
 (S.D.N.Y. 2015) (quoting In re Vivendi Universal, S.A., 242 F.R.D.

 Fed. R. Civ. P. 23(b)(3).
                                                                                           versy.
                 Here, a class action represents a superior method of resolving the contro
                                                                       a class action will enable
 There are significant efficiency gains to aggregation, and the use of
                                                                     statutory damages.
 members of the class to prosecute claims even for relatively modest



                          c.     Ascertainability
                                                                                        inability. '"
                 The Second Circuit has "recognized an 'impli ed requirement of ascerta
                                                                         touchstone of
 Brecher v. Republic ofArgentina, 806 F.3d 22, 24 (2d Cir. 2015). "[T]he
                                                                             is administratively feasible
  ascertainability is whether the class is 'sufficiently definite so that it
                                                                             Id. (quoting 7 A Charles
  for the court to determine whether a particular individual is a memb er."'


                                                     15
                                                                    (3d ed. 1998)). "A class
Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 1760
                                                                             ely feasible and when
is ascertainable when defined by objective criteria that are administrativ
                                                                          of each case." Id.
identifying its members would not require a mini-hearing on the merits
                                                                      .Y. 2010)).
(quoting Charron v. Pinnacle Grp. NY. LLC, 269 F.R.D. 221,2 29 (S.D.N
                                                                                        inable.
               The class, based on documented records produced by CoreLogic, is ascerta
                                                                      period, plaint iffs counsel
From a list of 4,229 Housing Court Reports issued during the relevant
                                                                       and Bronx counties,
cross-checked court records in New York, Queens, Staten Island, Kings,
                                                                     courts had recorded a
identifying 3,996 matching proceedings. In 2,605 of those cases, the
                                                                        to an inaccurate report.
disposition of the cases before the relevant report had issued, leading
                                                                       class.
The individuals associated with this cases constitute the scope of the
                                                                                      and the
                Defendant makes much of the fact that the determination of the class,
                                                                      , Housing Court records.
procedures complained of, both ultimately derive from the same source
                                                                         Opp. at 20, plaintiff does
 This line of attack is unpersuasive. Contrary to defendant's arguments,
                                                                          access terminals are
 not take the position that the records available at Housing Court public
                                                                          ping suitable procedures to
 intrinsically unreliable. Rather, defendant's alleged failures in develo
                                                                          Further, plaintiff relies
 access and update the information forms that basis of plaintiff's claim.
                                                                        of names, but rather adopts
 not on the intrinsic accuracy of the information generated on the list
                                                                       g cases CoreLogic has
 them insofar as they identify individuals about whose putative housin
                                                                           uals identified in the
 made reports. The proposed class definition fully encompasses the individ

 list, and the words indicating the disposition of their cases.
                                                                                            e.
                 The identity of the prospective class members is thus sufficiently definit
                                                                           y.
 Accordingly, the proposed class meets the requirements for acertainabilit




                                                   16
                                            Conclusion

               For the reasons stated, plaintif fs motion to certify the class is granted. In light of
                                                                                              See
good cause shown and consiste nt with my prior order, defenda nt's motion to seal is granted.
                                                                                     t to my
Lugosch III v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). Pursuan
                                                                                              y,
order at the July 18, 2019 hearing, the develop ment of propose d notice, and expert discover
                                                                                             The
shall continue during the pendenc y of an appeal pursuan t to Fed. R. Civ. P. 23(f), if any.

clerk shall termina te the motions (ECF 35, 40).



SO ORDER ED.

Dated:         July 21, 2019
               New York, New York                              AL VIN K. HELLE RSTEIN
                                                               United States District Judge




                                                   17
